201 F.3d 877 (7th Cir. 2000)
Lawrence Crawford, on behalf of himself  and a class of others similarly situated,    Plaintiff-Appellee,v.Equifax Payment Services, Inc.,  and Equifax Check Services, Inc.,    Defendants-Appellees.Appeals of: Beverly Blair and Latressa Wilbon, Proposed Intervenors.
Nos. 99-1973 & 99-2122
In the  United States Court of Appeals  For the Seventh Circuit
Submitted December 7, 1999Decided January 3, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 C 4240--Sidney I. Schenkier, Magistrate Judge.
Before Posner, Chief Judge, and Easterbrook and  Rovner, Circuit Judges.
Easterbrook, Circuit Judge.


1
These appeals are  successive to Blair v. Equifax Check Services,  Inc., 181 F.3d 832 (7th Cir. 1999). Plaintiffs in  three class actions contend that Equifax Check  Services mailed debt-collection letters that  violate 15 U.S.C. sec.sec. 1692e and 1692g, parts  of the Fair Debt Collection Practices Act.  Details of the claims are not important. Lawrence  Crawford filed suit first, in June 1997. Beverly  Blair filed a similar suit in December 1997, and  Latressa Wilbon filed the third suit in August  1998. All three plaintiffs sought to represent a  class of debtors who had received letters from  Equifax. Blair and Wilbon were consolidated  before District Judge Plunkett, who certified  both as class actions on February 25, 1999.  Crawford was handled separately. On March 3,  1999, Magistrate Judge Schenkier, presiding by  consent under 28 U.S.C. sec.636(c),  simultaneously certified Crawford as a class  action and tentatively approved a settlement. The  class certified in Crawford is much more  comprehensive than the classes certified in Blair  and Wilbon; all members of the Blair and Wilbon  classes are members of the Crawford class. One  feature of the Crawford settlement is that  members of the class lose their right to class  handling of claims for damages. On this basis  Equifax asked Judge Plunkett to decertify Blair  and Wilbon. He declined, and we affirmed. Our  opinion in Blair holds that unless the Crawford  settlement is finally approved, Blair and Wilbon  are entitled to pursue their own actions. Blair  and Wilbon attempted to intervene in Crawford to  oppose the settlement, but Magistrate Judge  Schenkier denied their motions and then finally  approved the settlement. We have for decision two  appeals: the first contests the denial of the  motions to intervene, and the second--whose  propriety is contingent on the success of the  first, see Marino v. Ortiz, 484 U.S. 301, 304  (1988); Felzen v. Andreas, 134 F.3d 873 (7th Cir.  1998), affirmed by an equally divided Court under  the name California Public Employees' Retirement  System v. Felzen, 525 U.S. 315 (1999)--challenges  the settlement's approval.


2
Debt-collection letters that violate sec.1692g  expose the debt collector to actual damages plus  a penalty up to $1,000. In a class action the  total damages cannot exceed $500,000 or 1% of the  debt collector's net worth, whichever is less. 15  U.S.C. sec.1692k(a). All three of the class  actions sought these financial penalties.  Magistrate Judge Schenkier's order certifying the  Crawford class and tentatively approving a  settlement nonetheless provided that the class  would proceed under Fed. R. Civ. P. 23(b)(2),  which applies when "the party opposing the class  has acted or refused to act on grounds generally  applicable to the class, thereby making  appropriate final injunctive relief or  corresponding declaratory relief with respect to  the class as a whole", rather than under Rule  23(b)(3), which is designed for cases seeking  money damages. The plan was that none of the  Crawford class members would receive personal  notice or be allowed to opt out, rights they  would have enjoyed if the class had been  certified under Rule 23(b)(3) (as Blair and  Wilbon were). The substantive terms of the  settlement are these:


3
* Equifax will never again use the form letters    that plaintiffs say violate sec.1692g.


4
* Crawford will receive $500 as damages, plus a $1,500 "incentive award" for serving as the class representative.


5
* Equifax will donate $5,500 to the Legal Clinic of Northwestern University Law School for use in protecting consumers' rights.


6
* Equifax will pay reasonable attorneys' fees (later fixed at $78,000) for the services of Crawford's attorney.


7
* Rights of all class members other than Crawford to seek damages are unaffected--they receive nothing in this case but are free to file their own suits, provided, however, that no other suit may proceed as a class action.


8
Blair and Wilbon deem these terms inadequate.  Members of the class other than Crawford receive  no relief for harms that may already have been  done. They gain nothing (the settlement does not  include a concession of liability that would  facilitate individual suits), but lose something:  the possibility of any collective proceeding for  damages. Because these are small-stakes cases, a  class suit is the best, and perhaps the only, way  to proceed. Mace v. Van Ru Credit Corp., 109 F.3d 338, 344 (7th Cir. 1997); In re General Motors  Corp. Pick-Up Truck Fuel Tank Products Liability  Litigation, 55 F.3d 768, 809 (3d Cir. 1995).  Unsurprisingly, Blair and Wilbon opposed this  settlement, which did them (and other members of  the classes they represent) no favors. Whether it  caused them injury depends on the merits, a  subject on which we express no view. Perhaps  Crawford settled for a pittance because  plaintiffs' claim is weak, or because Equifax  would be entitled to a setoff or counterclaim, on  account of the bad debts, exceeding any recovery.  See Channell v. Citicorp National Services, Inc.,  89 F.3d 379 (7th Cir. 1996).


9
To have recourse to this court if the  settlement should be approved over their  objections, Blair and Wilbon had to become  parties, which they sought to do on March 26,  1999, by filing motions to intervene. Although  these motions were filed only 23 days after the  class had been certified, and before the deadline  for objecting to the terms of the settlement,  Magistrate Judge Schenkier denied them, ruling  that Blair and Wilbon should have acted sooner--  indeed, that they should have moved to intervene  in August 1998, as soon as their lawyer learned  of the suits' overlap. Although the parties  debate when counsel first learned that the  Crawford class could be a superset of the Blair  and Wilbon classes, we need not address that  issue. Let us assume that Blair and Wilbon knew  from the get-go about the relation among the  classes. Why should that have prompted  intervention? The class device is designed to  avoid the need for class members to become  parties.


10
A representative plaintiff acts as fiduciary for  the others. Only when the class members suspect  that the representative is not acting in their  best interests is there a need to intervene. This  means that delay must be measured from the time  the would-be intervenors learned (or should have  known) of the representative's shortcomings.  United Airlines, Inc. v. McDonald, 432 U.S. 385,  394 (1977) (intervention by a member of the class  is timely when the intervenor acts "as soon as it  [becomes] clear . . . that the interests of the  unnamed class members would no longer be  represented by the named class representatives").  Unnamed members of the class rarely will suspect  a shortfall in the adequacyof representation  before learning of the terms of a (potentially  inadequate) settlement or problems in the class  definition--and given the possibility of opt-out,  even that may not occasion intervention. Until  March 1999 Blair and Wilbon had every reason to  suppose that they would be entitled to opt out as  of right; Crawford's pleadings sought  certification under Rule 23(b)(3), and the switch  to Rule 23(b)(2) was a last-minute change.


11
As a rule the time for unnamed members of the  class to intervene can not commence until notice  under Rule 23; but in this case the class members  never received personal notice, either of the  class certification or of the settlement. The  district court violated Rule 23(c)(1): "As soon  as practicable after the commencement of an  action brought as a class action, the court shall  determine by order whether it is to be so  maintained." Apparently Crawford and Equifax  agreed to delay the certification and notice, and  the court went along despite the language of the  rule. Equifax, which moved to consolidate Blair  with Wilbon, did not inform the district court of  the overlap between Crawford and the other cases,  and the lack of a formal certification made it  hard for third parties to deduce the overlap.  These maneuvers are not sound reasons to ensnare  class members; if the court itself could not  define the Crawford class until March 3, 1999,  why should unnamed class members be deemed to  have had earlier knowledge of its scope? Although  counsel for Blair and Wilbon acquired actual  knowledge of the settlement despite the lack of  notice, no one contends that counsel tarried  unduly thereafter. The district court abused its  discretion by concluding that the motions to  intervene were untimely.


12
Magistrate Judge Schenkier gave a second reason  for denying the motions: that the appearance of  Blair and Wilbon would cause "prejudice" in  Crawford by upsetting the settlement. The premise  of this conclusion is a belief that simply by  becoming parties Blair and Wilbon could nix the  deal by withholding their assent. This belief is  not correct: Crawford, not Blair or Wilbon, had  been certified to represent the Crawford class,  and only the representative's approval is  essential to settlement. Blair and Wilbon wanted  to intervene so that they could appeal if the  court approved the settlement under Rule 23(e)  despite their objections; they recognized that a  settlement had been reached already. Thus even if  there were reason to doubt the proposition that  an intervenor can't usurp the class  representative's prerogatives, the magistrate  judge could have avoided any problem by limiting  the extent of the intervenors' rights to  objecting and, if necessary, appealing. The  possibility that we would see merit to their  appeal cannot be called "prejudice"; appellate  correction of a district court's errors is a  benefit to the class. Because only parties may  appeal, it is vital that district courts freely  allow the intervention of unnamed class members  who object to proposed settlements and want an  option to appeal an adverse decision. So in the  end, it does not matter whether intervention  would come under Fed. R. Civ. P. 24(a) or (b), or  what the standard of appellate review may be; the  magistrate judge's order cannot survive even the  most deferential kind of review.


13
Nor can the settlement itself survive. Ortiz v.  Fibreboard Corp., 119 S. Ct. 2295, 2314-15  (1999), and Jefferson v. Ingersoll International,  Inc., No. 99-8032 (7th Cir. Oct. 25, 1999), show  that the class members ordinarily are entitled to  personal notice and an opportunity to opt out of  representative actions for money damages--which  the Crawford case is, even though most of the  money went to Crawford's lawyer. Both Ortiz and  Jefferson stress that these rights are based on  the seventh amendment and the due process clause  of the fifth amendment, as well as on the terms  of Rule 23. Crawford contends that Ortiz does not  apply to a settlement approved before the date on  which Ortiz was issued, a frivolousposition  given the rule that principles applied in the  cases that announce them (as Ortiz and Jefferson  were) govern all other pending cases too. Harper  v. Virginia Department of Taxation, 509 U.S. 86  (1993); James B. Beam Distilling Co. v. Georgia,  501 U.S. 529 (1991). Anyway, Ortiz and Jefferson  are not exactly novelties. Rule 23 itself limits  no-opt-out classes to the situations described in  Rule 23(b)(1) and (2), which Crawford does not  meet: all private actions under the Fair Debt  Collection Practices Act are for damages. See 15  U.S.C. sec.1692k and Sibley v. Fulton DeKalb  Collection Service, 677 F.2d 830, 834 (11th Cir.  1982). Recognition that notice and an opportunity  to opt out are vital to most representative  actions for damages is of long standing. See  Richards v. Jefferson County, 517 U.S. 793, 799-  802 (1996); Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 811-12 (1985); Eisen v. Carlisle &  Jacquelin, 417 U.S. 156, 174-75 (1974); Mullane  v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314-15 (1950); Hansberry v. Lee, 311 U.S. 32, 42-45 (1940).


14
All questions of notice and opt-out aside, the  settlement is substantively troubling. Crawford  and his attorney were paid handsomely to go away;  the other class members received nothing (not  even any value from the $5,500 "donation") and  lost the right to pursue class relief. By  agreeing to a class definition so broad that it  included anyone who was sent a letter "similar"  to the one he had received, Crawford consented to  a class of approximately 214,000 members, which  ensured that none could recover much-- recall  that the cap under sec.1692k(a)(2)(B)(ii) is  $500,000, implying a maximum award of $2.34  apiece, and if Equifax's net worth is less than  $50 million then the cap is even lower. Blair and  Wilbon, by contrast, have been certified to  represent smaller classes for which the cap could  be as high as $250 per debtor, holding out some  prospect of a net judgment after Equifax's setoff  rights. Although Magistrate Judge Schenkier  stated that the prospective part of the deal is  valuable to the class, Blair and Wilbon believe  that Equifax stopped using the challenged letters  early in 1998. Given the litigation risk, Equifax  is not apt to employ them again no matter what  the settlement provides. Even if Equifax's  promise is of some value to debtors in the  future, the change in form letters is useful to  class members only if they again write bad checks  that Equifax has verified. For persons who stay  out of financial trouble, only damages matter,  yet all the settlement does for (to?) them is cut  them off at the knees. They gain nothing, yet  lose the right to the benefits of aggregation in  a class. Magistrate Judge Schenkier concluded  that Crawford's attorney was a vigorous champion  of the class, despite the appearance that for  $78,000 he sold out the class. Even so, the fact  that one class member receives $2,000 and the  other 200,000+ nothing is quite enough to  demonstrate that the terms should not have been  approved under Rule 23(e).


15
The order denying intervention is reversed, as  is the order approving the settlement. Circuit  Rule 36 will apply on remand. The district court  is instructed to assign Crawford, Blair, and  Wilbon to a single judge for consolidated  proceedings.